Case 3:17-cr-00072-RGE-SBJ Document 70-1 Filed 08/21/20 Page 1 of 3

RESPONSE TO INMATE REQUEST TO STAFF MEMBER
COLEMAN, Jack Lee
Reg. No. 18185-030

You requested a reduction in sentence (RIS) based on concerns about COVID-19.
After careful consideration, your request is denied.

Title 18 of the United States Code, section 3582(c)(1)(A), allows a sentencing court, on
motion of the Director of the BOP, to reduce a term of imprisonment for extraordinary or
compelling reasons. BOP Program Statement No. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§
3582(c)(1)(A) and 4205(g), provides guidance on the types of circumstances that
present extraordinary or compelling reasons, such as the inmate’s terminal medical
condition; debilitated medical condition; status as a “new law’ elderly inmate, an elderly
inmate with medical conditions, or an “other elderly inmate”; the death or incapacitation
of the family member caregiver of the inmate’s child; or the incapacitation of the inmate’s
spouse or registered partner. Your request has been evaluated consistent with this
general guidance.

The BOP is taking extraordinary measures to contain the spread of COVID-19 and treat
any affected inmates. We recognize that you, like all of us, have legitimate concerns
and fears about the spread and effects of the virus. However, your concern about
being potentially exposed to, or possibly contracting, COVID-19 does not currently
warrant an early release from your sentence. Accordingly, your RIS request is denied
at this time.

If you are not satisfied with this response to your request, you may commence an appeal
of this decision via the administrative remedy process by submitting your concerns on
the appropriate form (BP-9) within 20 days of the receipt of this response.

ywr—=<=——. 4-30-2020

F. Entzel, Warden Date
Case 3:17-cr-00072-RGE-SBJ Document 70-1 Filed 08/21/20 Page 2 of 3

United States Department of Justice
Federal Bureau of Prisons

Federal Correctional Institution
Post Office Box 7000

2600 South Second Street

Pekin, Illinois 61555-7000

 

 

Office of the Warden

April 29, 2020

MEMORANDUM FOR TAMMY GIRARD, CASE MANAGEMENT COORDINATOR
FCI PEKIN, ILLINOIS

FROM: SRE MD Medical Officer

FCI Pekin, Illinois

SUBJECT: Coleman, Jack
Reg. No. 18185-030

Inmate Coleman is a 66 year old white male who arrived at FCI-
PEKIN on 08/17/2018 with a previous history of hypertension,
hyperlipidemia, acid reflux, asthma, and depression. He was
enrolled in chronic care clinic and his medications were
continued.

Hypertension: On 08/17/2018, inmate Coleman was evaluated in
chronic care clinic. He was taking Hydrochlorothiazide and
Lisinopril for blood pressure control. In addition, he was
taking potassium supplements to prevent his potassium from
dropping too low due to the Hydrochlorothiazide. However, on
01/20/2019, his Hydrochlorothiazide was discontinued due to no
longer needing this medication. Coleman has been able to
maintain blood pressure readings at goal with his current
medication Lisinopril. His last blood pressure on 02/07/2020
was within normal at 121/85

Hyperlipidemia: Inmate Coleman has documented history of
elevated cholesterol. He has not been able to tolerate the
usual medications for this including statins and fibrates. He
was approved for an injectable medication named Repatha. This
medication has kept his cholesterol under good control. His
last cholesterol test done 10/23/2019 showed Total cholesterol
o

Case 3:17-cr-00072-RGE-SBJ Document 70-1 Filed 08/21/20 Page 3 of 3

166, HDL 43, and LDL 79 all within normal. He did have slight
elevation of his Triglycerides at 219.

Gastroenterology: Inmate Coleman has a history of gastro
esophageal reflux disease (GERD). He has been prescribed
Omeprazole 20 mg daily since 08/17/2018 which, in addition to
limiting food triggers, controls his symptoms.

Pulmonary: Inmate Coleman has a history of asthma. He is
prescribed an Albuterol inhaler which he only uses as needed.
Chest x-ray on 10/03/2018 was normal. He has good control of
his asthma. He received a yearly influenza vaccine on
10/30/2018 and 10/22/2019.

Mental Health:

   

At present, inmate Coleman is able to ambulate independently
throughout the Federal Correctional Institution in Pekin,
Illinois. He participates in daily activities at FCI Pekin
and is able to complete all of his Activities of Daily Living
(ADLs) without assistance.

Per the Social Security Life Expectancy Calculation for a male
with date of birth 07/28/1953, he has a life expectancy of 84.4
years.
